UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7987


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE JUNIOR MCCAIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:05-cr-00011-JLK-1; 4:13-cv-80678-JLK-RSB)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Junior McCain, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Willie    Junior       McCain       seeks    to    appeal    the   district

court’s order dismissing his 28 U.S.C.                         2255 (2012) motion as

successive and unauthorized.            The order is not appealable unless

a   circuit     justice        or     judge        issues        a     certificate     of

appealability.        28 U.S.C.       2253(c)(1)(B) (2012).               A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C.     2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies       this      standard           by     demonstrating       that

reasonable     jurists       would     find        that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief      on    procedural          grounds,        the     prisoner     must

demonstrate     both    that    the     dispositive            procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that McCain has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense     with     oral    argument       because       the       facts   and    legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3